Opinion op the court by
JUDGE O’REAR
Reversing.
Appellant is a classified town of the sixth class, with a population of between 240 and 250. It is an old town situated in a fertile section. About 1886 the Ohio Valley Railway Company, in projecting their line of road, were about to pass several miles away from this town. The citizens interested themselves in an effort to procure its location near the town. As a result, they subscribed, and procured others to subscribe, for about $8,000 to $10,000 of the capital stock of the company, upon condition that the road was located within 1,000 yards of the center "of the town, and that the station to be there established should alwrnys bear the name of the town. This subscription is alleged to have amounted to, and likely enough was in the nature of, a donation to the railway company. The owner of the land near the town over which the road passed in its changed route conveyed a right of way to the company, *446including a depot site, upon the express condition that the company should locate and maintain a station at that point, to bear the name of the town “Fredonia,” until the name of the town should be changed, and then bear such changed name. In other words, the station should always be called by the same name as was borne by the then municipality of Fredonia. The railway company accepted the subscriptions, donations, and conveyances upon these conditions, and has erected its station within 800 yards of the center of the town of Fredonia. The station is called “'Fredonia.” However, the corporate limits of the town did not extend out to the depot, by a quarter of a mile or more. In the course of time since the building of the railroad a number of buildings, residences, stores, shops, churches, and so forth, have been erected outside of the corporate limits of the town, and in the vicinity of the railroad depot. The owner of the land lying near the depot platted it into streets and lots, designating it in numerous deeds as “Cassidy & Co.’s Addition to Fredonia.” The population of this unincorporated village is about 140. The board of trustees of Fredonia, by ordinance duly passed, proposed to extend its corporate limits so as to embrace the territory described, including the railroad station. The citizens of the territory proposed to be annexed — more than 75 per cent, of the freeholders — interposed an objection, in the form of this suit, under section 3665, Ky. St., 1899. At the same time they began proceedings to be incorporated as a town of the sixth class, under the name of “Kelsey.”
In our opinion it would be destructive of the proper government of that community to have it maintain two independent municipalities, where now its population is scarcely able to maintain even one efficient one. The matter of police protection, street improvements, and all the *447affairs of such a local government, can best be conserved by uniting their efforts, taxes, and interests. There is no sound reason why two municipalities, so situated as these are, should be maintained. The arguments in support of it are of that character of selfishness that wohld retard, if not destroy, any town’s chances of growth. “In union there is strength.”
The judgment of the circuit court sustaining the objections of the citizens of the territory proposed to be annexed is reversed, and the cause is remanded, with directions to enter a judgment of annexation in conformity to the ordinance passed by the board of trustees of appellant town.
Judge Nunn not sitting.
Petition for rehearing by appellee overruled.